Citation Nr: 1446201	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for venous insufficiency of the left lower extremity, currently rated as 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1989 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2008, the Veteran withdrew his request for a BVA hearing.

In August 2012, the Board denied the Veteran's claim.  He appealed, and in August 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as it pertains to the left leg and remanded the matter for further consideration.  In March 2014, the Board remanded the matter for development.

This appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted by the Board in August 2012 and March 2014, the issues of entitlement to service connection for hypertension and gynecomastia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Left leg venous insufficiency is manifested by stasis pigmentation and edema and intermittent ulceration.



CONCLUSION OF LAW

Left leg venous insufficiency is no more than 40 percent disabling.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, including Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Concerning the claim for the increase rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in August 2007.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veterans' service treatment records, as well as post-service reports of VA examination.  He did not identify any private treatment records.

In May 2014, the AOJ obtained a new VA examination and additional VA treatment records, as requested by the March 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Increased Rating

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Analysis

The Agency of Original Jurisdiction (AOJ) granted temporary total ratings based on periods of hospitalization and convalescence for the service-connected left leg venous insufficiency, effective June 14, 2007.  See 38 C.F.R. § 4.30 (convalescent ratings).  A 40 percent evaluation was assigned from August 1, 2007.  

The Veteran has appealed the assignment of a 40 percent evaluation for the left leg venous insufficiency, rated under Diagnostic Code 7121.  

Under Diagnostic Code 7121, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2013).

In October 2007, the Veteran reported that he could not wear a normal pair of shoes or have a normal shower.

On VA examination in January 2008, the Veteran reported ache and fatigue in the legs.  He stated that he had a fiery abnormal sensation in his legs at rest.  Per his account, he could not stand for prolonged periods of time, but did so for work.  He reported that he could probably walk a mile if needed.  He stated that symptoms of post phlebitis syndrome and edema were improved by elevation of the extremity and compression hosiery.  Physical examination revealed no cyanosis, ecchymosis or petechiae except for on the right foot.  The nails on the lower extremity were thickened with more white than yellow.  There was no ache or chloracne or acne that approached 5 percent of the Veteran's exposed total body surface area.  The affected area with erythema was noted as probably less than 1 percent of total body area.  There was no evidence of inguinal lymphadenopathy and or objective findings of any acute thrombophlebitic episodes at that time.  The Veteran had a normal gait and did not need assistance for ambulation.  The examiner diagnosed venous insufficiency aggravated by obesity.

In his May 2008 notice of disagreement, the Veteran stated that his legs did not respond to the surgery and that he had massive board-like edema with constant pain at rest.

In October 2008, the Veteran stated that his legs did not have their former range of motion which caused severe problems with the bottom of his feet.  He reported constant pain.  

On VA examination in April 2009, the Veteran reported bilateral lower extremity pain and edema.  He denied any problems with the left lower extremity after the surgery.  The Veteran was noted to walk slowly with an antalgic gait and single-prong cane.  The examiner noted superficial, visible varicose veins that were not palpable, tortuous, or dilated.  There was bilateral stasis dermatitis about the ankles.  His toes were thickened, deformed, and yellow.  The examiner noted that edema in the right foot was not board-like or persistent.  The skin was warm to touch.  There was no scarring, disfigurement, acne, or chloracne.  There was no evidence of ulcers.  Painful motion was not noted.  There was no additional limitation of motion after repetitive testing.

Various VA treatment records note use of compression stockings.  A November 2011 note indicated the ulcer of the left medial malleolus resolved.  VA treatment records in September 2012 note the Veteran developed an ulcer the size of a pin head on the left leg, and there were concerns of one developing on both feet.  He received treatment with multilayer compression dressing.  The examiner noted mild to moderate edema.  In March 2014, the Veteran reported left heel pain.  The examiner noted mild-moderate edema.

On VA examination in May 2014, the examiner noted asymptomatic palpable and visible varicose veins, aching and fatigue in leg after prolonged walking or standing,  The examiner noted persistent stasis pigmentation or eczema, intermittent ulceration, and persistent edema that was incompletely relieved by elevation or extremity.  The Veteran reported regular use of a cane for ambulation and was wearing flip flops on examination.  The examiner noted the bilateral lower extremity edema was mild and palpation of the lower extremity was soft with no pitting edema.  The examiner noted there was mild functional limitation and no current ulceration.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left lower leg venous insufficiency is not warranted.  The 40 percent evaluation contemplates persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  In order to warrant a higher rating, the Veteran's disability must consist of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Although the Veteran has stasis pigmentation and edema of the left leg, here, there is no evidence of persistent ulceration.  Rather, the ulceration is intermittent. 

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his left leg venous insufficiency is worse than currently rated.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran asserts that his service-connected left leg venous insufficiency did not respond to surgery and that he experienced massive board-like edema with constant pain at rest, and diminished range of motion in the leg.  The Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has a more severe disability in this respect.  In fact, during his April 2009 VA examination, the Veteran denied any problems with the left lower extremity after his surgery.  Moreover, while he reported having massive board-like edema with constant pain at rest, the clinical findings on evaluations over the years are of greater probative value and fail to demonstrate edema in the left leg that was board-like or persistent at any point during the appeal.  Similarly, VA treatment reports do not note persistent ulcers, but rather not intermittent ulcers on the left lower extremity.  As such, the Veteran's reports when weighed against the observations of skilled professionals demonstrate that a higher evaluation is not warranted.  The medical evidence is more probative and more credible than the lay evidence.  More specifically, in May 2014, it was determined that the edema was mild and there was not pitting edema, such findings are inconsistent with massive board-like edema (required for a 100 percent evaluation).

As the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for left lower leg venous insufficiency, the benefit of the doubt doctrine is not for application in the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Extrascheduler Considerations

The Board has also considered whether the service-connected left lower leg venous insufficiency presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for left lower leg venous insufficiency reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Here the rating criteria contemplate the Veteran's complaints of pain and limitation of motion including aches and fatigue after standing or walking, asymptomatic palpable and visible varicose veins and changes in pigmentation.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  It is noted that the Veteran has been granted a total rating by reason of individual unemployability (TDIU) effective December 19, 2008.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for posttraumatic stress disorder (PTSD) (30 percent), venous insufficiency right lower extremity (60 percent), and kidney stones (30 percent).  

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his left leg venous insufficiency in any way that is not already considered by the rating criteria.  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


ORDER

A rating higher than 40 percent disabling for left lower leg venous insufficiency is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


